DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed October 17th, 2022 has been entered. Claims 1, 15, 17, 24 and 25 have been amended. Claims 1-3, 5-9, 13-15, 17 and 19-25 remain pending. Applicant’s amendments to the claims overcome some of the objections, 112(b) and 112(d) rejections previously set forth in the Non-Final Office Action mailed April 15th, 2022. 
The amendment to the claims filed on October 17th, 2022 does not comply with the requirements of 37 CFR 1.121(c) because of failure to provide a marked up version of the amended claims. Claims 2, 5, 9, 19, 21 were indicated to have been amended, however no amendments are seen in these claims. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on October 17th, 2022 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Claim Objections
Claim 24 is objected to because of the following informalities: “the pitch of any of the bed” should read “the pitch of any of the beds”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 relies upon claim 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6-9 are dependent upon claim 5, which has previously been rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has been amended to be an independent claim, there are multiple instances of limitations which lack antecedent basis throughout the claim including “the waste stream” and “the feeder”. 
The phrase “slowing the particles and the carrier fluid” in claim 17 is a relative term which renders the claim indefinite. The term “slowing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim previously recited adding carrier fluid to the slurry tank, wherein the carrier fluid resuspends the settled particles, and there is no mention of a speed of the resuspended particles.
Claim 24 recites “the speed of the auger of any of the beds”. Claim 17 does not recite an auger, therefore this limitation is unclear.
Claim 25 recites the limitations “the second screw separator further comprises a second walled bed, and the second screw separator has a screw auger positioned over the walled bed”. The “second walled bed” is unclear as there is previously no mention of a first walled bed. Additionally, it is unclear if “the walled bed” is referencing “a second walled bed”. 
Claims 19-23 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13-15, 17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 6024226) in view of Pelletier (US 4323449) and further in view of Erck (US 2378356).  
Regarding claim 1, Olivier (US 6024226) teaches a system for recovering metals from a waste stream (Col. 1 lines 16-20) comprising: 
a feeder configured to introduce the waste stream into the system at a flow rate (Col. 23 lines 58-60), wherein the flow rate of the waste stream is adjustable (Col. 46 lines 41-45); 
a first separator (Col. 26 lines 15-30) configured to receive the waste stream from the feeder (Col. 14 lines 4-14), wherein the first separator further comprises a first walled bed that receives settled particles from the waste stream; 
a slurry tank configured to receive the particles (Col. 47 lines 28-33); and 
a carrier fluid configured to disperse the particles uniformly within the slurry tank (Col. 31 lines 1-12); wherein the carrier fluid is introduced into the slurry tank; 
a second separator (Col. 14 lines 17-19) positioned at an adjustable incline angle with respect to the horizontal plane (Col. 27 lines 59-63), the second separator is configured to receive carrier fluid and particles from the slurry tank (Col. 14 lines 17-31) and is configured to separate particles by settling velocity and density (Col. 14 lines 20-28), wherein carrier fluid flows at a constant velocity (Col. 46 lines 41-45), the second separator further comprises a second walled bed (Col. 14 line 19 “second separation vessel”); 
the second walled bed is configured to receive particles from the waste stream that settle as the waste stream passes along the separators (Col. 26 line 14 “vessel”) wherein the received particles are pulled upwards for collection (Col. 12 lines 27-29); 
a weir positioned at the lower end of the incline of the second separator (Col. 27 lines 4-11); and 
a controlled liquid flow mechanism configured to dispense water to the first separator and the second separator (Col. 30 lines 60-61).
Olivier (US 6024226) lacks teaching a system wherein each of the walled beds has an adjustable pitch.
Pelletier (US 4323449) teaches a system for separating coal and a denser material wherein the pitch of the walled bed is adjustable (Col. 3 lines 3-5). Pelletier explains that by adjusting the pitch of the walled bed, varying mixtures may be separated more efficiently (Col. 3 lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to include a walled bed with an adjustable pitch as taught by Pelletier in order to separate materials more efficiently. 
Olivier (US 6024226) lacks teaching a system wherein the height of the weir is adjustable. 
Erck (US 2378356) teaches a system for recovering material from a waste stream (Col. 1 lines 6-14) wherein the height of the weir is adjustable (Col. 7 lines 16-17). Erck explains that the weir is of the common adjustable type (Col. 7 lines 16-17) and states how the weir is placed for the less dense material to overflow the weir and be removed from the separator (Col. 3 lines 32-37). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier (US 6024226) to include the height of the weir which is adjustable as taught by Erck (US 2378356) in order to control the amount of fluid and less dense material being removed from a separator. 
Olivier (US 6024226) lacks explicitly teaching the first and second separator being a first and second screw separator, wherein the second screw separator comprises a screw auger positioned over the walled bed. Olivier does however explain that there are three main types of heavy liquid media separation vessels, rectangular baths, horizontal rotating drums and separator cones, wherein the different types of separation vessels have different levels of operability and ability to recover desired fractions from a feed with minimal or no intermixture (Col. 5 lines 9-17). Olivier states that heavy liquid media separation has the ability to perform sharp separations at any density within the limits of the medium chose, and at very high efficiency even in the presence of a large proportion of near density materials (Col. 7 lines 6-10). 
Erck (US 2378356) teaches a system for recovering material from a waste stream (Col. 1 lines 6-14) comprising a first screw separator (Fig. 1 #20, Col. 3 lines 19-24) and a second screw separator (Fig. 1 #30, Col. 3 lines 45-55), wherein the second screw separator is configured to separate particles by settling velocity and density (Col. 1 lines 36-47), and wherein the second screw separator comprises a screw auger (Fig. 1 #34, 35) positioned over a walled bed (Fig. 1 #32). Erck explains that the first and second screw separator may gradually work the denser material toward the upper end of the walled bed (Col. 3 lines 49-55) and the feed and discharge rates of the material may be controlled by adjusting the valves controlling the liquid flow and adjusting the agitation produced by the screw separators (Col. 5 lines 61-66).
Olivier (US 6024226) discloses the claimed invention except that Olivier teaches the use of a scrolled drum separator instead of a screw separator. Erck (US 2378356) shows that a screw separator within a bath is an equivalent structure known in the art for performing the particle separation by settling velocity and density. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier (US 6024226) to include a first screw separator and a second screw separator wherein the second screw separator comprises a screw auger positioned over the walled bed as taught by Erck (US 2378356) because these two separators were art-recognized-equivalents. 
Regarding claim 2 , Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising a polishing screw separator (Col. 34 lines 7-14), wherein the carrier fluid flows at a second constant velocity (Col. 46 lines 41-45).
Regarding claim 3, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising a magnetic separator configured to separate the particles into ferromagnetic materials and non-ferromagnetic materials (Col. 34 lines 61-63).
Regarding claim 5, Olivier (US 6024226) teaches a system for recovering metals from a waste stream wherein a light portion of the particles with a first settling velocity that is less than the velocity of the carrier fluid (Col. 33 lines 2-4); a heavy portion of the particles with a second settling velocity that is greater than the velocity of the carrier fluid (Col. 33 lines 4-5); and the light portion of particles flow over the weir to be collected separately from the heavy portion of particles (Col. 26 lines 54-59).
Regarding claim 6, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising: a third separator configured to receive the light portion of particles (Col. 33 lines 40-47), wherein the third separator is further configured to divide the light portion of particles into an aggregate mixture (Col. 33 lines 57-62) and a carrier fluid slurry portion (Col. 33 lines 63-68); wherein the carrier fluid slurry portion comprises disposable tails material (Col. 50 lines 59-63).
As stated previously, Olivier (US 6024226) lacks teaching separators in the form of screw separators. 
Olivier (US 6024226) discloses the claimed invention except that Olivier teaches the use of a scrolled drum separator instead of a screw separator. Erck (US 2378356) shows that a screw separator within a bath is an equivalent structure known in the art for performing the particle separation by settling velocity and density. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier (US 6024226) to include a third separator in the form of a screw separator as taught by Erck (US 2378356) because these two separators were art-recognized-equivalents. 
Regarding claim 7, Olivier (US 6024226) teaches a system for recovering metals from a waste stream wherein the carrier fluid is water (Col. 32 line 52).
Regarding claim 8, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising a magnetic separator configured to separate the heavy portion of particles into ferromagnetic materials and non-ferromagnetic materials (Col. 34 lines 61-63).
Regarding claim 9, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising a dewatering screw press (Col. 48 lines 32-34).
Regarding claim 13, Olivier (US 6024226) lacks teaching a system for recovering metals from a waste stream wherein at least one of the plurality of screw separators is a ribbon screw separator.
Erck (US 2378356) teaches a system for recovering material from a waste stream (Col. 1 lines 6-14) wherein at least one of the plurality of screw separators is a ribbon screw separator (Fig. 4 #34 “spiral flight”). Erck states the screw separator is a ribbon screw separator with openings around the shaft for the passage of liquid towards the weir (Col. 3 lines 55-58). As stated previously, Olivier (US 6024226) discloses the claimed invention except that Olivier teaches the use of a scrolled drum separator instead of a screw separator. Erck (US 2378356) shows that a screw separator shaped as a ribbon screw separator within a bath is an equivalent structure known in the art for performing the particle separation by settling velocity and density and the ribbon screw separator allows for the passage of liquid towards the weir. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier (US 6024226) to include at least one of the plurality of screw separators being a ribbon screw separator as taught by Erck (US 2378356) because these two separators were art-recognized-equivalents.
Regarding claim 14, Olivier (US 6024226) teaches a system for recovering metals from a waste stream wherein the waste stream comprises incinerator ash, automobile shredder residue, whitegood shredder residue, waste electrical and electronic equipment, building component residue, or retrieved landfill material (Col. 23 lines 45-51).
Regarding claim 15, Olivier (US 6024226) teaches a system for recovering metals from a waste stream wherein the waste stream comprises hair wires, electronic pin connectors, or metals with flat, flake shapes (Col. 34 lines 31-37).
Regarding claim 17, Olivier (US 6024226) teaches a method comprising: 
passing the waste stream from the feeder onto a first separator (Col. 14 lines 4-11); 
allowing particles from the waste stream to settle into a first walled bed of the first separator (Col. 14 lines 10-11); 
discharging settled particles from the first walled bed into a slurry tank (Col. 31 lines 1-12); and adding a carrier fluid to the slurry tank, wherein the carrier fluid resuspends the settled particles to permit later the separation of the particles according to a settling velocity of the particles (Col. 31 lines 8-12); 
slowing the particles and the carrier fluid (Col. 48 lines 1-5);
passing the carrier fluid and particles to a second separator (Col. 14 lines 17-31), wherein carrier fluid flows at a constant velocity (Col. 46 lines 41-45);
allowing a light portion of the particles to pass over a first weir (Col. 14 lines 26-33), wherein the light portion of the particles has a first settling velocity that is less than the velocity of the carrier fluid (Col. 14 lines 20-27); 
separating particles within the waste stream by settling velocity and density (Col. 14 lines 20-28); 
collecting a heavy portion of the particles (Col. 14 lines 34-35), wherein the heavy portion of the particles has a second settling velocity that is greater than the velocity of the carrier fluid (Col. 14 lines 20-26). 
Olivier (US 6024226) lacks explicitly teaching the first and second separator being a first and second screw separator. Olivier does however explain that there are three main types of heavy liquid media separation vessels, rectangular baths, horizontal rotating drums and separator cones, wherein the different types of separation vessels have different levels of operability and ability to recover desired fractions from a feed with minimal or no intermixture (Col. 5 lines 9-17). Olivier states that heavy liquid media separation has the ability to perform sharp separations at any density within the limits of the medium chose, and at very high efficiency even in the presence of a large proportion of near density materials (Col. 7 lines 6-10). 
Erck (US 2378356) teaches a method for recovering material from a waste stream (Col. 1 lines 6-14) comprising a first screw separator (Fig. 1 #20, Col. 3 lines 19-24) and a second screw separator (Fig. 1 #30, Col. 3 lines 45-55), wherein the second screw separator is configured to separate particles by settling velocity and density (Col. 1 lines 36-47). Erck explains that the first and second screw separator may gradually work the denser material toward the upper end of the walled bed (Col. 3 lines 49-55) and the feed and discharge rates of the material may be controlled by adjusting the valves controlling the liquid flow and adjusting the agitation produced by the screw separators (Col. 5 lines 61-66).
Olivier (US 6024226) discloses the claimed invention except that Olivier teaches the use of a scrolled drum separator instead of a screw separator. Erck (US 2378356) shows that a screw separator within a bath is an equivalent structure known in the art for performing the particle separation by settling velocity and density. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier (US 6024226) to include a first screw separator and a second screw separator as taught by Erck (US 2378356) because these two separators were art-recognized-equivalents. 
Regarding claim 19, Olivier (US 6024226) teaches a method comprising: 
passing the light portion of the particles to a third separator (Col. 33 lines 38-47), wherein the third separator divides the light portion of particles into an aggregate mixture (Col. 33 lines 57-62) and a carrier fluid slurry portion (Col. 33 lines 63-68); wherein the carrier fluid slurry portion comprises disposable tails material (Col. 50 lines 59-63).
As stated previously, Olivier (US 6024226) lacks teaching separators in the form of screw separators. 
Olivier (US 6024226) discloses the claimed invention except that Olivier teaches the use of a scrolled drum separator instead of a screw separator. Erck (US 2378356) shows that a screw separator within a bath is an equivalent structure known in the art for performing the particle separation by settling velocity and density. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier (US 6024226) to include a third separator in the form of a screw separator as taught by Erck (US 2378356) because these two separators were art-recognized-equivalents. 
Regarding claim 20, Olivier (US 6024226) teaches a method comprising: separating the carrier fluid from the tails and recycling the carrier fluid back into the system (Col. 51 lines 35-48).
Regarding claim 21, Olivier (US 6024226) teaches a method comprising: separating the heavy portion of the particles into ferromagnetic material and non-ferromagnetic materials via a magnetic separator (Col. 35 lines 8-24).
Regarding claim 22, Olivier (US 6024226) teaches a method comprising: separating the ferromagnetic materials from the carrier fluid with a dewatering screw press and a filter (Col. 48 lines 32-34).
Regarding claim 23, Olivier (US 6024226) teaches a method comprising: 
passing the non-ferromagnetic materials to a polishing separator (Col. 34 lines 7-14), wherein the carrier fluid flows at a second constant velocity (Col. 46 lines 41-45); 
separating the non-ferromagnetic materials into a water/metal slurry portion (Col. 34 lines 14-17) and a metal concentrate portion (Col. 34 lines 11-14); 
allowing a water/metal slurry portion of the non-ferromagnetic materials to pass over a second weir (Col. 34 lines 14-19), wherein the water/metal slurry portion has a settling velocity that is less than the second velocity of the carrier fluid (Col. 34 lines 14-17); 
collecting a metal concentrate portion of the non-ferromagnetic materials into a second vessel (Col. 34 lines 10-14), wherein the metal concentrate portion has a settling velocity that is greater than the second velocity of the carrier fluid (Col. 34 lines 10-14); and 
conveying the water/metal slurry portion to another screw separator for further processing (Col. 34 lines 14-17).
Olivier lacks teaching the slurry portion being conveyed back to the second separator for further processing. Olivier does teach more stages of the separation and directs the slurry portion to another separating stage for further processing. Olivier explains that the final separation step is important due to limitations on the amount of magnesium that may be permitted for a specific separation process (Col. 34 lines 17-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to direct the slurry portion back to the second separator for further separation instead of a subsequent separator in order to reduce the number of parts involved in the separation process while still maintaining the desired results.
As stated previously, Olivier (US 6024226) lacks teaching separators in the form of screw separators. 
Olivier (US 6024226) discloses the claimed invention except that Olivier teaches the use of a scrolled drum separator instead of a screw separator. Erck (US 2378356) shows that a screw separator within a bath is an equivalent structure known in the art for performing the particle separation by settling velocity and density. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier (US 6024226) to include a polishing separator and a second separator in the form of a screw separators as taught by Erck (US 2378356) because these two separators were art-recognized-equivalents. 
Regarding claim 24, Olivier (US 6024226) lacks teaching a method for processing mixed solid waste to recover metals from a waste stream comprising: optimizing separation of the waste stream by adjusting any one or more of the following: the speed of an auger of any of the beds, the pitch of any of the beds, and the height of the weir of any of the beds.
Erck (US 2378356) teaches a method for processing mixed material to recover a material from a waste stream (Col. 1 lines 6-14) comprising optimizing separation of the waste stream by adjusting any one or more of the following: the speed of an auger of any of the beds (Col. 5 lines 8-11), the pitch of any of the beds, and the height of the weir of any of the beds (Col. 7 lines 16-17). Erck (US 2378356) states that the rate of feed and the speed of operation of the auger may be adjusted to maintain the mass of material to approximately the level of the top of the weir (Col. 5 lines 8-12), Erck also explains that the weir is of the common adjustable type (Col. 7 lines 16-17) and states how the weir is placed for the less dense material to overflow the weir and be removed from the separator (Col. 3 lines 32-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier (US 6024226) to include optimizing separation by adjusting any one or more of the speed of an auger of any of the beds, or the height of the weir of any of the beds as taught by Erck (US 2378356) in order to maintain the material to the level of the top of the weir of the separator and control the amount of fluid and less dense material being removed from a separator. 
Regarding claim 25, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising: 
a feeder configured to introduce the waste stream into the system (Col. 23 lines 58-60), wherein flow rate of the waste stream is adjustable (Col. 46 lines 41-45); 
a slurry tank configured to receive particles that settle (Col. 31 lines 1-12); a carrier fluid configured to disperse the particles uniformly within the slurry tank; wherein the carrier fluid is introduced into the slurry tank (Col. 31 lines 8-12); 
a first separator (Col. 14 lines 4-11) configured to receive carrier fluid and particles from the slurry tank (Col. 14 lines 17-31), wherein carrier fluid flows at a constant velocity (Col. 46 lines 41-45); 
a second separator (Col. 14 lines 17-31) positioned at an adjustable incline angle with respect to the horizontal plane (Col. 27 lines 59-63), the second separator is configured to receive carrier fluid and particles from the slurry tank (Col. 14 lines 17-31), wherein carrier fluid flows at a constant velocity (Col. 46 lines 41-45), the second separator further comprises a second walled bed (Col. 14 line 19 “second separation vessel”); 
a plurality of walled beds configured to receive particles from the waste stream that settle as the waste stream passes along each of the screw separators (Col. 28 lines 3-10, 31-33); wherein each of the walled beds has a weir (Col. 27 lines 4-11); and 
a controlled liquid flow configured to dispense water to the second separator (Col. 30 lines 60-61).
As mentioned regarding claim 1, Olivier (US 6024226) lacks teaching a system wherein each of the walled beds has an adjustable pitch.
Pelletier (US 4323449) teaches a system for separating coal and a denser material wherein the pitch of the walled bed is adjustable (Col. 3 lines 3-5). Pelletier explains that by adjusting the pitch of the walled bed, varying mixtures may be separated more efficiently (Col. 3 lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to include a walled bed with an adjustable pitch as taught by Pelletier in order to separate materials more efficiently. 
Olivier (US 6024226) additionally lacks teaching a system wherein the height of the weir is adjustable. 
Erck (US 2378356) teaches a system for recovering material from a waste stream (Col. 1 lines 6-14) wherein the height of the weir is adjustable (Col. 7 lines 16-17). Erck explains that the weir is of the common adjustable type (Col. 7 lines 16-17) and states how the weir is placed for the less dense material to overflow the weir and be removed from the separator (Col. 3 lines 32-37). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier (US 6024226) to include the height of the weir which is adjustable as taught by Erck (US 2378356) in order to control the amount of fluid and less dense material being removed from a separator. 
Olivier (US 6024226) lacks explicitly teaching the first and second separator being a first and second screw separator, wherein the second screw separator comprises a screw auger positioned over the walled bed. Olivier does however explain that there are three main types of heavy liquid media separation vessels, rectangular baths, horizontal rotating drums and separator cones, wherein the different types of separation vessels have different levels of operability and ability to recover desired fractions from a feed with minimal or no intermixture (Col. 5 lines 9-17). Olivier states that heavy liquid media separation has the ability to perform sharp separations at any density within the limits of the medium chose, and at very high efficiency even in the presence of a large proportion of near density materials (Col. 7 lines 6-10). 
Erck (US 2378356) teaches a system for recovering material from a waste stream (Col. 1 lines 6-14) comprising a first screw separator (Fig. 1 #20, Col. 3 lines 19-24) and a second screw separator (Fig. 1 #30, Col. 3 lines 45-55), wherein the second screw separator is configured to separate particles by settling velocity and density (Col. 1 lines 36-47), and wherein the second screw separator comprises a screw auger (Fig. 1 #34, 35) positioned over a walled bed (Fig. 1 #32). Erck explains that the first and second screw separator may gradually work the denser material toward the upper end of the walled bed (Col. 3 lines 49-55) and the feed and discharge rates of the material may be controlled by adjusting the valves controlling the liquid flow and adjusting the agitation produced by the screw separators (Col. 5 lines 61-66).
Olivier (US 6024226) discloses the claimed invention except that Olivier teaches the use of a scrolled drum separator instead of a screw separator. Erck (US 2378356) shows that a screw separator within a bath is an equivalent structure known in the art for performing the particle separation by settling velocity and density. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier (US 6024226) to include a first screw separator and a second screw separator wherein the second screw separator comprises a screw auger positioned over the walled bed as taught by Erck (US 2378356) because these two separators were art-recognized-equivalents. 
Response to Arguments
Applicant’s arguments, filed October 17th, 2022, with respect to the rejection(s) of claim(s) 1-3, 5-9, 13-15, 17 and 19-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Erck (US 2378356). The examiner would like to clarify that Olivier (US 6024226) teaches a “scrolled barrel” separator, wherein flights are extending from an inner surface of a drum in order to perform a separation of materials based on their settling velocity and density. Erck (US 2378356) teaches a separator wherein the flights are extending from the external surface of a shaft to perform a separation of materials based on their settling velocity and density. Additionally, the examiner would like to clarify that Olivier (US 6024226) teaches a separation based on specific gravity, and specific gravity is the ratio of the density of a substance to the density of the fluid carrying the substance, and the settling velocity of a substance also depends on density of the substance and the density of the fluid, the separation of materials as taught by Olivier is a separation based on the settling velocity and density of the materials. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653